Fourth Court of Appeals
                                San Antonio, Texas
                                       April 7, 2020

                                   No. 04-20-00007-CV

                                   AKF GROUP LLC,
                                       Appellant

                                             v.

 Keath GARRISON and Kassie Garrison, Individually and as Next Friend of Karrah Garrison
    and Maycie Garrison, Minors; Haela Garrison; Ernest D. Copelin, Individually and as
 Representative of the Estate of Roper T. Nathon Copelin, Deceased' and Tangela M. Copelin,
                                           Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI00853
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

       The Appellant’s Unopposed Motion to Extend Time to File Appellant’s Reply Brief is
hereby GRANTED. Time is extended to April 13, 2020.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court